539




            OFFICE        OF THE   ATTORNEY GENERAL       OF TEXAS
                                      AUSTIdl




M2norable Frank 3. Euinn,
ExeO&-iVb      %OZ?etWy
‘fsxar State Park8 Board
betin   11, Tel*8



                                        Re:       Proper die&ftion‘~t     pro-
                                              .,. GWI   rrom sale ‘bf s\ata
                                          ,..I’ p.roPWtY.             ‘\J

               70 have your letter’     rrrrai whioh we quote:
            Y?:noloaed rind a OOIXD~bt&~i~“Or       correspood-
       enoe between Xon. ,iiM*er A.’ Saksf; Chairman OS the
       %erd of Contro$‘--ana this 3apartItent regarding
       the sale of so-    LQfighoru oalvee end whether or
       not the proosdds,cher~rom     oould’~be/lsod   to pur-
       ohaae a thoreu&red           to0ghor.p bull:
                         -.
            “Our pro&em'Jg      thid‘j   l&s herd Or Long-
      horns wse. donatd     ti..,tha,;Teus State Parka Board,
      an a&enoy of th       titbor     mxaa.     ?a reoogaizo
    . thm fact. t&t the ra,le ofB’~oelves should bo han-
      dled by the State 306~Yof         Control,   but would it
      not be permlaa~ble to depoeit        the proobcda to the
      oredlt ‘or 0~. 3poolsl      Park Pun3 rather     than to
      ths,~Genoral iUnd i purohaslng the bull whloh we
      deal&e 12o=.the,~peoial       Pfirk Fund?
                ..   .-*    ,
             *It the money receive4   from the sala of the
       oalves is-a&posited   in the General Fund, it till
       be no bbnafit aoorulng to the TeXer State Parks
       3oard, and we rill   aul’fer the loss of whatb~er
       money it la neoeear.ry to pay to sooure a sood
       bull.

             Y’s woilll thank you to advise ~8 if there
       Is’ any’way possible  to use the money obtained
       fr3= the sale ot the oalves   for the purchase of
       n bull.    . . . II
.:onorable   Frank 9.   quiml,



            Among others la the oorreapondenor  111s enolossd 1s
n latter   a;tdrbssed to you by Chairman Baker ln whloh he ed-
-~lses that ii the oalves are sold bT the Board of ContrcQ, mthe
money must be deposited    to the orsdlt of the Qeneral Rsrenue
hnd or the State.*
            3s agree with Judge Baker.    Article 666, on thl8
?olnt,   1s too olear and unequlrooal   to admit of w    other’oon-
Struotlon.     In pleln term 10 prorldes   that when the property
or a state agsoy      is sold by the Board of Control “thr ammy
I'roathe mle or auah property . . . shall bo deposited lo the
-tats Trsarury to the oredlt of tho General Revenue Fund.*

                                         Very truly youre,
                                         ATTORNSTUMJBRALO? TEXAS




                                                                      APPROVE1
                                                                        OPINION
                                                                      COYYIlzr0I
                                                                     %2%9
                                                                 c